DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13 and 14 have been canceled.  Claims 3 and 4 have been amended.  Claims 3-10, 15-24 are pending and under consideration.

Claim Rejections Withdrawn
The rejection of claims 3-10 and 15-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments.

Claim Rejections Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 6-8 and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kato (WO2015/053381) as evidenced by US20160347834A1(English Language Translation) is maintained for reasons of record.
Claims 6-8 are drawn to a nucleic acid encoding any one of the amino acid sequences of claim 4; an expression vector thereof and a transformant comprising said expression vector, respectively.  Claims 18-20 are drawn to a nucleic acid encoding any one of the amino acid sequences of claim 4; an expression vector thereof and a transformant comprising said expression vector, respectively.
The nucleic acids of claim 6 include a nucleic acid encoding the sequence of CDR2 KVSNRFS (SEQ ID NO: 6) The nucleic acids of claim 18 include a nucleic acid encoding the sequence of CDR2 KVSNRFS (SEQ ID NO: 6) and a nucleic acid encoding a heavy chain comprising an amino acid sequence of SEQ ID NO:8 having one to several deletions or substitutions of amino acids or a heavy chain 80% identity to SEQ ID NO:8.



Query Match             80.1%;  Score 2000;  DB 1;  Length 463;
  Best Local Similarity   80.2%;  
  Matches  373;  Conservative   37;  Mismatches   47;  Indels    8;  Gaps    3;

Qy          6 WV--LVTALFQGVHCAVQLVESGGGLVQPKESLKISCAASGFTFSNAAMYWVRQAPGKGL 63
              |:  |: ::  |||  ||: :||  | :|  |:|:|| |||:||::  ::||:| | :||
Db          5 WIFLLLLSVTAGVHSQVQVQQSGAELARPGASVKMSCKASGYTFTSYTIHWVKQRPRQGL 64

Qy         64 EWVARIRSKPNNYATYYTDSVKGRFTISRDDSKSMVHLQMDNLKTEDTAMYYCTVGGNNY 123
              ||:  |   | :  | | :  : : |:: | | :  ::|: :| :||:|:|||      :
Db         65 EWIGYI--NPGSGYTNYNEKFQDKATLTADKSSTTAYMQLSSLTSEDSAVYYCA----RW 118

Qy        124 AAAYWGQGTLVTVSSGSTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGA 183
                 |||||| :||||||||||||||||| |:|||  ||||||||||||||||||||||||
Db        119 DRGYWGQGTTLTVSSGSTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGA 178

Qy        184 LTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDK 243
              |||||||||||||||||||||||||||||: ||||| |||:|||||||||| ||||||||
Db        179 LTSGVHTFPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVEPKSCDK 238

Qy        244 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 303
              |||||||||||||||||||||||||||||||||||||||||||||||||||:||||||||
Db        239 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGV 298

Qy        304 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 363
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        299 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 358

Qy        364 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 423
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        424 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 468
              |||||||||||||||||||||||||||||||||||||||||||||
Db        419 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 463

SEQ ID NO: 27 of Kato is the same as the instant SEQ ID NO: 11 comprising addition, substitute or deletion of one or several amino acids.  Kato et al teach nucleic acids nucleic acids encoding the sequences of LpMab-2 (paragraph ([0076]), expression vectors comprising said nucleic acids (paragraph ([0077]) and transformant thereof (paragraph [0078]).

New Grounds of Rejection

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 23 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a subject wherein said cancer expresses podoplanin, comprising administration of the pharmaceutical composition of claim 9, 10, 21 and 22, does not reasonably provide enablement for a method of treating cancer in a subject wherein said cancer expresses podoplanin,.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of 
The specification teaches that podoplanin is highly expressed in brain tumor, mesothelioma, testicular tumor, ovarian cancer and a variety of squamous cancers, such as oral, pharynx, larynx, esophageal, lung, skin and uterine (paragraph [0002]).  Thus, it is reasonable to assume that not all cancers express podoplanin.  The expression of podoplanin by the cancer cells, there is no expectation of binding of the anti-podoplanin antibody of the instant compositions, and thus no expectation that the administered anti-podoplanin antibodies or anti-podoplanin antibodies conjugated to a substance having anti-cancer activity will be delivered to the cancer in a subject and have an anti-cancer effect.  One of skill in the art would be subject to undue experimentation in order to carry out the broadly claimed methods for treating any cancer.

All other rejections and objections as set forth or maintained in the previous Office action are withdrawn.

Allowable Subject Matter
Claims 3-5, 9, 10, 17, 21 and 22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643